1. Iran
The next item is the debate on six motions for resolutions on Iran.
author. - (PL) Mr President, once again we are talking about Iran. I am the co-author of a resolution prepared by the Union for Europe of the Nations Group. The situation in Iran is a never-ending story of breaches of human rights. The European Parliament returns to this issue very regularly, giving the names of more victims and more examples of breaches of human rights. I have to say with some regret that some of the politicians in the European Union and some governments apply double standards, in that much more is said about human rights in the countries with which there is no trade, where one cannot do business. In the case of countries with which economic ties are maintained, even unofficially, without saying anything, but making money, people seem to speak about human rights more quietly, in a whisper. It is very good that the European Parliament is not whispering when it comes to Iran.
In the joint resolution that we are proposing, what I would like to emphasise over and above political divisions, is that we list new, specific and tragic facts that illustrate the drama that is taking place before our eyes in that country. The attention of the world's public opinion is focused on something else, on certain attempts to create a nuclear power in that country or on the clearly anti-Semitic statements of the President of Iran. Unfortunately we do not notice the breaches of human rights in that country, so it is good that the European Parliament is considering this issue today.
author. - Mr President, this is not the first time, and I fear that it will not be the last, that this House is called upon to deal with the situation in Iran. That country, which has all the natural resources for achieving an envious standard of living for its people, is unfortunately sinking deeper into the abyss of dark ages-like totalitarian governance, with the resulting gross violations of the human rights of its citizens, and with Iran becoming more and more isolated from the rest of the world.
The continued practice of barbaric acts such as the stoning to death of citizens, including women and children, and the non-recognition of the quality of the rights of women and of political opponents, is a stigma to civilised living. Every day, reports reach us of even more cases of arrests, torture and killings of innocent civilians by the authorities of Iran.
(The President asked the speaker to slow down)
I hope that will not cost me time, Mr President. Incidentally, that is why I speak in English - so that people can understand me without the need for interpretation.
(Applause from certain quarters)
Thank you, Mr Tannock.
Freedom of speech and freedom of the press is pretty much non-existent in that country, and all this at the same time as the secretive work to produce nuclear weapons is going ahead against all common sense and in spite of international outcry.
The Iranian regime, blinded by short-sighted nationalism and extreme religious fanaticism, is following a road that can only lead to confrontation and consequent suffering, mainly to its own people. Let us once again, on the occasion of voting for this resolution, send a message of support to those Iranians fighting for freedom and democracy, and let us again make clear to the extremist rulers of Iran that our patience is running out fast owing to their foolishly dangerous behaviour.
Can I conclude by informing colleagues of some good news from the United States which I have just received, which is that the US Administration has decided to put the Revolutionary Guards on the terrorist list.
author. - (PT) Mr President, Commissioner, ladies and gentlemen, this week we had the pleasure of hearing the winner of the Nobel Prize for Literature, Doris Lessing, who as we know is of Iranian descent, saying what we all think: 'I hate the Iranian government. It's a cruel and evil government'. Doris Lessing also said that the reason nobody dares to criticise the Iranian government is because of oil. I think she could not have been more accurate and could not have put it better.
This policy of appeasement is lethal, not only for the interests of the Iranian people, but also for everyone who wants peace. The continuation of this policy and the fuelling of the Iranian regime's expansionist and fanatical instincts will be the greatest tragedy we will face in the near future. I believe we must all be aware of that fact and must reverse this policy. If we do not, the future will be very bleak, and I would just like to say, Mr President, that this House should send a very special greeting to the Nobel Prize winner for her very judicious words.
author. - (NL) Mr President, in assessing what is happening in and around Iran at the moment, there are four issues to be considered. Firstly, the appalling human rights situation that has developed as a result of a regime based not on democracy and human equality, but on its own interpretation of the will of God, which gives it the right to imprison, torture and murder others.
Secondly, the attempt by the regime to win mass support, despite its role as a violent minority. It is artificially attempting to appeal to national pride. The reason for that pride is the possession of nuclear energy and possibly even nuclear weapons, just like India, Pakistan and Israel, which have not signed the Non-Proliferation Treaty.
Thirdly, opposition to the regime. Both the moderate opposition, which wants a slightly less strict system, as was the case under the previous president, and the real democratic opposition amongst workers and students in Iran, and also amongst intellectuals who have fled abroad.
Fourthly, the American threat to use the same model in Iran as in Iraq and Afghanistan, with a military invasion or at least bombing. Such an attack by foreign opponents would be counter-productive. That would encourage patriotic feeling on the part of the Iranians, and they would rally to the support of the hated regime and its nuclear weapons, if any.
My group is not in favour of a military invasion against the regime, or of seeking friendship with that regime out of self-interest. We should show solidarity with the victims and the opposition. The regime must not in any way be given the impression that it is possible to negotiate restrictions on the rights of the opposition in exile in Europe, and must not be allowed to spread propaganda by claiming that democratic countries support its misrule.
The European Court of Justice's decision to remove the People's Mujahidin organisation from the list of terrorist organisations should be fully complied with, so that that organisation and other opposition groups do not face any legal or financial obstacles.
author. - (ES) Mr President, I believe there are three elements - at least three - justifying this urgency.
First, as has already been noted, the growing deterioration in the human rights situation. Secondly, the record figures for executions, not only in numerical terms but also in the brutality with which they are being carried out. Today we have more executions than there were in the whole of 2007 - 244 in 2007 and 177 in 2006. The third element is the persecution to which organisations for human rights activists are being subjected, especially those organisations which defend women's rights.
I believe that all this justifies not only this resolution but also, as the resolution states, urging the United Nations General Assembly to vote on a resolution explicitly and unreservedly condemning the violation of fundamental rights in Iran. This is something we have been asking for for a long time. We do not understand why there is this reticence about it and I hope that this resolution will at least help to change some minds.
author. - (PL) Mr President, the Koran, the sacred book of Muslims, is considered by outstanding specialists to be a book of love. But what is happening in those countries that call themselves Islamic countries? They are governed by extreme radicals. The only message that comes out of these countries is one of hatred of the outside world, of fellow Muslims and of their own citizens. What is happening in present-day Iran is absolutely unacceptable. On many occasions we have already talked in this Chamber of the need to apply radical measures in order to prevent various types of breaches of human rights in Iran.
What is particularly horrifying is the way that the death penalty is carried out. Carrying out the death penalty by stoning is uncivilised, inhumane, and completely unacceptable to any democracy. Carrying out the death penalty on minors, which is prohibited in the whole of the democratic and civilised world, continues in Iran, despite the promises of the Iranian government and parliament.
Further acts of hatred are aimed at any opposition - both the very small internal opposition from individual citizens, and the much larger and more organised opposition both within the country and from beyond its borders. Arrests of journalists, lack of freedom of speech, bans on printing or even speaking under threat of imprisonment or even death, this is a situation that we cannot in any way accept. Today, any appeals seem almost to be too late. We should think about more specific restrictions that would force the Iranian government to change its behaviour.
Member of the Commission. - Mr President, first of all, we in the Commission welcome this new joint motion for a resolution by the European Parliament.
I can tell you that we have all repeatedly expressed our great concerns about the human rights situation in Iran - I, myself, very recently during the UN General Assembly, on the margins of which I met the Iranian Foreign Minister, where, again, I very strongly emphasised all the facts that are there.
I must say that the respect for basic human rights in Iran has continued to deteriorate seriously over the past year and, for this reason, we will also support the new UN General Assembly resolution on the human rights situation in Iran, as we do each year, which Canada is likely to table.
There is a continuous clampdown on freedom of expression, peaceful assembly and political dissent. There have been new cases of torture and executions of people who were minors at the time of the alleged crime. There has also been an increasing number of public executions, as Mr Romeva i Rueda said, including in one case through stoning, despite assurances by the Iranian side that stoning was forbidden under existing decrees. I also very specifically mentioned this case when I met the Iranian Foreign Minister. Iran has carried out at least 250 executions so far this year - the second highest number of executions worldwide.
We also note, of course, the continuous discrimination against minorities, increasing harassment and the closure of independent non-governmental organisations. The documented intimidation and persecution of human rights defenders from all sectors of Iranian society has grown, as has the repression of intellectuals, teachers, students, women activists and trade unions. Only recently, one of Iran's best-known human rights defenders, Mr Emaddedin Baghi, was once again imprisoned under the charge of propaganda against the Government. And, since July, Mr Mansour Osanlou, President of the Iranian Bus Drivers' Union and the embodiment of an independent trade union movement in Iran, has been under arrest. Mr Osanlou is in need of urgent medical treatment, which, we have reason to believe, he has still not received.
But we are not remaining silent about such developments. We have taken numerous steps and repeatedly issued public statements denouncing the ongoing violations of human rights and fundamental freedoms in Iran, as well as the country's persistent failure to uphold international standards on the administration of justice. Once more, I call upon the Iranian Government to fully respect all human rights and fundamental freedoms, in line with Iran's obligations under international law and the conventions it has ratified.
I would also like to reiterate our concern about Iran's refusal to resume the bilateral dialogue on human rights it suspended in 2004, which the European Union continues to ask for. For our part, we remain ready to do so, as we believe in the importance of such a dialogue and engagement.
In conclusion, the Commission is, speaking quite unequivocally, in full agreement with Parliament, whatever the developments on the nuclear issue or on other issues of concern to the European Union. And we have this double-track approach, which, at this moment, Javier Solana and his new counterpart are working on, and, at the same time, we are also working in the United Nations Security Council with regard to maybe a further strengthening of sanctions. At this moment, there can be no real progress in the relationship with Iran without a serious improvement in the human rights situation.
The debate is closed.
The vote will take place shortly, during voting time.